Citation Nr: 1222891	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and from August 1972 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 RO decision, which denied a claim for service connection for PTSD.  The Board notes that the RO recharacterized this issue as a claim for service connection for an acquired psychiatric condition, to include PTSD in the June 2005 statement of the case (SOC).

In August 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Huntington, West Virginia, RO.  A transcript of that proceeding has been associated with the claims folder.

By an April 2008 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court issued an order granting a January 2009 joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal was returned to the Board for action consistent with the January 2009 JMR and the February 2009 Court order.  In February 2010, this issue was remanded by the Board for further development.  In September 2011, this issue was remanded by the Board in order to schedule the Veteran for a requested hearing before the Board.  The Veteran withdrew this request for a hearing in February 2012.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he has a severe mental disorder, to include PTSD, as the result of his active duty service.  See Claim, July 2003.  Specifically, he has reported that, while in Vietnam, a friend of his was killed.  See hearing transcript, August 2007.  The Veteran also reported at the August 2007 hearing that he was subject to rocket attacks and sniper fire in Vietnam.  In a December 2008 statement, the Veteran indicated that he was subject to rockets attack while stationed with FSR FLC 1st Marine Division at Camp Brooks near Danang, Vietnam, from March 1969 to June 1970.  He specifically reported one incident in which a rocket landed near Camp Brooks and the impact of the rocket threw a member of the motor transit unit into the air, causing him to land in a seated position behind the wheel of a jeep.  In this same time frame at Camp Brooks, the Veteran reported being shot at by the enemy while on perimeter watch and while sitting in the mail truck outside of the base on several occasions.  In a January 2010 statement, it was indicated that the Veteran rode shot-gun on several mail convoys from Camp Brooks in the winter of 1969 and 1970, in which he came under enemy fire. 

In August 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file and thoroughly interviewed the Veteran.  With regard to stressor incidents, the Veteran reported that he had combat experience and that he feared that he would be killed during service.  He also described an incident in which a rocket hit a special services building and a man came flying out of the building and landed in the driver's seat of a jeep.  He recalled a loud explosion but no one that he knew of was killed.  He stated that he hit the ground and did not want to get up.  Now, sirens remind him of rocket attacks.  He also described an incident in which Viet Cong were coming toward the perimeter wire.  Spooky gunship was called in.  He took cover from the air fire, but now motor sounds remind him of the sound that Spooky made while firing.  The Veteran also described an incident in which he learned that a friend had been killed.  Finally, the Veteran reported incidents in which a rocket attack hit a motor pool near him and in which a rocket attack hit armory 100 feet away from him.  The Veteran reported that, while at Camp Brooks, he came under rocket attacks 5 to 6 times per month.  Upon review of the claims file and interview of the Veteran, the examiner diagnosed him with major depression, moderate, chronic; alcohol dependence in remission; pathological bereavement; and "PD NOS".  The examiner noted that the Veteran's psychosocial impairment is far in excess of what would be expected given his stressors.  A prolonged history of alcohol dependence, social isolation, and academic challenges have left him with limiting coping skills and contribute to deficits in his psychosocial functioning.  His presentation of acute grief for the death of a peer in Vietnam is in excess of what would be expected and meets the diagnostic criteria for Pathological Bereavement.  The examiner concluded by determining that the Veteran does not have a major depressive disorder or any other psychiatric disorder that was caused by or a result of rocket attacks, death of peer (Veteran was not present at this incident.)  Based on 18 years of clinical experience working with Veterans who had PTSD based on Vietnam traumas, this Veteran's exposure to danger and the death of a peer in Vietnam is not, in itself, sufficient to cause this Veteran's protracted and serious level of psychosocial impairment.  Prolonged alcohol dependence and associated major depression underlie this Veteran's psychosocial limitations. 

The Court has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In this regard, the Board notes that the August 2010 VA examiner assigned the Veteran an axis I diagnosis of major depression, moderate, chronic; alcohol dependence in remission; and pathological bereavement.  Additionally, the Veteran was assigned an axis II diagnosis of "PD NOS".  As noted, the examiner specifically determined that the Veteran does not have a major depressive disorder or any other psychiatric disorder that was caused by or a result of rocket attacks, death of peer (Veteran was not present at this incident.)  However, the examiner also listed pathological bereavement as an axis I diagnosis and explained that the Veteran's presentation of acute grief for the death of a peer in Vietnam is in excess of what would be expected and meets the diagnostic criteria for pathological bereavement.  This language suggests that the VA examiner felt that the Veteran does have a psychiatric disorder related to an event during service.

In light of this discrepancy in the August 2010 VA examination report, the Board finds that this issue must regrettably be remanded once again in order to obtain a clarifying medical opinion.

Accordingly, the case is REMANDED for the following action:

1. If possible, obtain a VA medical opinion from the examiner who conducted the August 2010 VA examination.  Specifically, the claims file should be provided to this examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should be asked to reconcile his conclusion that the Veteran does not have a major depressive disorder or any other psychiatric disorder that was caused by service, with his separate finding that an axis I diagnosis of pathological bereavement was warranted due to the Veteran's presentation of grief for the death of a peer in Vietnam.  After doing so, the examiner should once again render an opinion as to whether it is at least as likely as not that the Veteran has any currently diagnosed psychiatric disabilities that had their onset in service, or were otherwise incurred in or aggravated by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2. If the examiner who conducted the August 2010 VA examination is not available, schedule the Veteran for a new VA psychiatric examination.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting the Veteran's reported history, the examiner should diagnose the Veteran with all current psychiatric disabilities.  Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disabilities had their onset in service, or were otherwise caused or aggravated by a disease or injury in service.  

To the extent possible, the examiner should also be asked to reconcile the conclusion of the last VA examiner that the Veteran does not have a major depressive disorder or any other psychiatric disorder that was caused by service, with the separate finding in that same report that an axis I diagnosis of pathological bereavement was warranted due to the Veteran's presentation of grief for the death of a peer in Vietnam.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



